OPINION
DIES, Chief Justice.
A jury convicted Appellant of aggravated sexual assault and set punishment at sixteen years’ confinement in the Texas Department of Corrections and a fine of $5,000. By three points of error, Appellant urges this court to reverse his conviction and remand the cause to the trial court for a new trial.
The indictment by which Appellant was charged alleged that he intentionally and knowingly caused the penetration of the female sexual organ of complainant, a person younger than fourteen years of age and not the spouse of Appellant, by inserting his fingers into the female sexual organ of complainant. On April 17,1986, the trial court heard Appellant’s motion for discovery. The court granted Appellant’s request for a list of the names and addresses of all prosecution witnesses and possible prosecution witnesses.
On May 19, 1986, both sides announced “ready” for trial, and a jury was selected. During voir dire, the only possible witnesses the prosecution mentioned to the venire were police officers. Defense counsel mentioned that there might be witnesses who were children and police officers. No other *260possible witnesses were mentioned by either party.
On May 20,1986, when testimony was to begin, the State presented an amended witness list to counsel for Appellant. This amended list included at least five previously undisclosed witnesses. Among the newly disclosed witnesses was Dr. Larry Santil-lo. Appellant’s counsel filed a motion for continuance based upon the fact that the amended witness list contained the names of witnesses not revealed in the State’s original witness list, including Dr. Santillo. Appellant’s counsel informed the trial court that he had had no opportunity to interview the newly revealed witnesses. The prosecutor responded by stating that three of the witnesses were relatives or neighbors of the complainant. He stated that he was not sure until the day before trial “exactly what role each had played in the events of that afternoon as far as who they spoke to and what they did.”
The prosecutor further stated that the two newly revealed police officers, Darrell Longino and Clebum Swilley, had only minimal participation in the case. The trial court then noted that Dr. Santillo was shown on the subpoena list in the court’s file. The prosecutor then stated, “I gave a written list of witnesses to counsel and I think I left him off.” Appellant’s counsel then gave the trial court the witness list the State had initially provided him. The trial court stated, “He was listed in the file, though.” The prosecutor informed the trial court that Dr. Santillo examined the complainant on the night of the incident and that his testimony would be on the results of that examination. The prosecutor clearly stated that Dr. Santillo was “on the subpoena list.” Defense counsel did not dispute this statement in the trial court or in this appeal. The trial court overruled Appellant’s motion for continuance.
By his first point of error, Appellant argues that the trial court erred in permitting Dr. Santillo to testify in that Dr. Santillo’s identity was not divulged by the State as required by the court’s pre-trial order. Upon a proper motion by the accused, the State’s witnesses should be disclosed if they will be used by the State at any stage of the trial. Young v. State, 547 S.W.2d 23, 27 (Tex.Crim.App.1977). A trial court’s decision to allow an undisclosed witness to testify will not be disturbed unless such decision constitutes an abuse of discretion. Gomez v. State, 709 S.W.2d 351, 353 (Tex.App.—Houston [14th Dist.] 1986, pet. ref’d). In determining whether such action by the trial court constitutes abuse of discretion, appellate courts apply a two-part test. First, the court must determine whether the state acted in bad faith in calling the witness after failing to reveal him. Secondly, the court must determine whether the accused could have reasonably anticipated that the witness would testify, even though he was not listed. See id.
In the present case, the record contains neither of the witness lists the State provided Appellant, nor does it contain the subpoena list to which the trial court referred during trial. However, the record does clearly reveal that the State, at some time prior to the hearing on this matter, had subpoenaed Dr. Santillo. It is also clear from the remarks of the trial court that Appellant or his counsel could have discovered this fact. We cannot hold, due to the state of the record, that Appellant could have reasonably anticipated that Dr. Santillo might testify. However, we also cannot hold that the State called Dr. Santil-lo in bad faith when the court records openly revealed that Dr. Santillo had been subpoenaed. A prosecutor who wished to conceal a witness until he was about to testify would hardly subpoena that witness and thereby expose the fact that he intended to call that witness to testify. Since the record does not reveal when the State first filed its request that a subpoena should issue for Dr. Santillo, we must presume that the trial court found that the request was made far enough in advance of trial that no bad faith on the part of the State was shown. Therefore, Appellant’s first point of error is overruled.
By his second and third points of error, Appellant complains that the trial court erred in denying his motion for continuance and that denial of this motion *261violated his right to effective representation of counsel. Appellant filed a written motion for continuance, but neither he nor his counsel swore to the truthfulness of the facts alleged therein. According to statute, “[a]ll motions for continuance must be sworn to by a person having personal knowledge of the facts relied on for the continuance.” TEX. CODE CRIM.PROC. ANN. art. 29.08 (Vernon Supp.1988). There is no error in denial of a motion for continuance which does not comply with requirements of the Code of Criminal Procedure. Curtis v. State, 640 S.W.2d 615, 617 (Tex.Crim.App.1982). Appellant’s second and third points of error are overruled, and the judgment of the trial court is affirmed.
AFFIRMED.